Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The examiner acknowledges amendments dated 3/9/2021. With the amendments, claims 1, 4-12, 15, 16 and 18-20 remain pending.  Claims 1, 4, 8-12 and 18 are amended. Claims 2-3, 13-14 and 17 have been cancelled.  The amendments have been accepted as proper in that no new material has been added.
Response to Arguments
Applicant’s arguments, see Remarks, filed 3/9/2021, with respect to claims have been fully considered and are persuasive.  The rejections presented to the previous version of the claims are overcome and the case in now in condition for allowance.
Allowable Subject Matter
Claims 1, 4-12, 15, 16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable for the combined subject matter of original claims 1 and 3.
The examiner indicated the allowability of the subject matter in the Office Action dated 1/1/2021. The key feature is the adjusting the elements of the virtual canvas according to the a preset prompt rule, regarding how the script is recorded from the recording keyboard and recorded to virtual canvas of the practice keyboard.  This step was appreciably not found in McCarthy, under which claim 1 was rejected and is not obvious over the related references cited. 
Claims 4-12, 15, 16 and 18-20 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter.
It is noted that claims 8-11 are amended to be entities for carrying out the method of claim 1.  This is interpreted to entail specialty programming to be executed by the processor that is intended to be deployed together with the programming, that performs the method of claim 1.  Claim 8-11 are allowable for the reasons applied to claim 1 and the further distinguishing structure limitations detailed in claims 8-11. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        March 11, 2021